DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9, 11, 12, 18, 24, 25, 27, 31, 40, 42, 46-48, 51, 52 and  54-57 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 9, 11, 12, 18, 24, 25, 27, 31 and 40  in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that US 201602799090 does not teach a pre-treatment step that improves the access of myrosinase to glucosinolate before fermentation.  This is not found persuasive because Tolonen et al. (2002; cited in the IDS filed 7/14/2020) teach the isolation of isothiocyanates from sliced (pretreatment) cabbage and fermented with lactic acid bacteria at pH 3.9 at 20 degrees C (see Materials and methods, left column, page 6799). Slicing increases the surface area of the cabbage thus improved contacted with the bacteria. Further Li et al. (2012; cited in the IDS filed 7/14/2020) teaches the extraction of sulforaphane (an isothiocyanate) from cabbage and broccoli (Brassica oleracea) by crushing to make a powder followed by solvent extraction to isolate the sulforaphane (page 4797, sample preparation, right column). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crush the broccoli in the method of Kosi-Kupe. The ordinary artisan would have been motivated to do so in order to obtain the maximal amount of sulforaphane from the broccoli via the LAB fermentation. The ordinary artisan would have had a 
Applicant also elected the specie that the bacteria was iii) isolated from broccoli and/or lacks myrosinase activity without traverse in the response filed 12/29/2021.
Claims 42, 46-48, 51, 52 and  54-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.
Claims 1-4, 9, 11, 12, 18, 24, 25, 27, 31 and 40 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is rejected because the alternative of “acidification” in the limitation “wherein after fermentation or acidification” lacks antecedent basis in claim 1. There is no acidification step in claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 12, 18, 24, 25, 27 and  31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2013; IDS 7/14/2020; C8); as evidenced by Kosi-Kupe (US 20160279090; IDS 7/14/2020); Charmley et al. (Grass and Forage Sci. (1997) 52: 110-121) and Comblatt et al. (US 20160354448).
Chen teaches the isolation and characterization of lactic acid bacteria from fermented broccoli stems. In Taiwan, broccoli (Brassica oleracea; claim 31) are used to make a traditional fermented food called yan-tsai-shin. Harvested broccoli is cleaned, peel and cut and then mixed with sodium chloride and layered in a basket. Various ingredients are added (soy sauce etc.; page 125, first paragraph). 
To isolate the bacteria several samples of yan-tsai-shin as well as broccoli stems were purchased from various markets. The broccoli stem samples were crushed, mixed with NaCl solution and spread on agar plates. A heating step is not disclosed (claim 2). claim 18, i) and ii)). Colonies of acid producing bacteria were identified and isolated (page 126, Materials and methods; right column). A total of 115 LAB were obtained from the broccoli samples (page 128, left column under Results). Table 1 shows that lactobacillus lactis was isolated from the broccoli stems.
Kosi-Kupe, evidence document, teaches a method for producing sulforaphane that comprises combining a cruciferous vegetable such as broccoli with at least one strain of lactobacillus followed by fermentation which transforms a glucosinolate within the vegetable to from sulforaphane (e.g., an isothiocyanate; abstract). One such lactobacillus is lactobacillus lactis ([0017]).
Thus, from Kosi-Kupe the ordinary artisan would reasonably conclude that the anaerobic fermentation of the crushed broccoli stems would produce sulforaphane (claim 27) from a glucosinolate in the method of Chen in which the lactobacillus lactic bacteria were produced by broccoli (claim 12 iii); elected specie; claim 1). 
Charmley (evidence document) teaches that maceration (claim 2) which is the crushing and laceration of a leaf surface increases the surface area for microbial attachment and release of soluble sugars that serve as a substrate for LAB (top of left column, page 111). Thus, the ordinary artisan would reasonably  conclude that crushing the broccoli stems increases the surface area and thus access of the LAB to a glucosinolate (claim 1).
Comblatt teaches that the precursor of sulforaphane is glucoraphanin which is present in broccoli ([0007]); claim 25).
claim 3) that the isothiocyanate-containing product of Chen contains at least about 10 time more isothiocyanate than macerated Brassicaceae materials or at least about two times the expected maximum yield of isothiocyanate based on the extractable  glucosinolate content (claims 9 i) and ii)) or  the isothiocyanate product has one or more of the features recited in claim 24, but meets the claimed limitations because Chen teaches the method steps as claimed which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed.  In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1, 3, 9, 11, 18, 24, 25, 27 and  31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1164876; application number KR 2010-0021310 ) cited in the IDS filed 7/14/2020; machine translation provided), as evidenced by Chen et al. (2013; IDS 7/14/2020; C8); Kosi-Kupe (US 20160279090; IDS 7/14/2020); Charmley et al. (Grass and Forage Sci. (1997) 52: 110-121) and Comblatt et al. (US 20160354448).
claim 1). This was followed by centrifugation and acidification to pH 5.5 or pH 7.0 (page 6; Acidification  to pH 5.5 meeting the limitations of claim 11 where a pH of 5.5 is “about 4.4” as the metes and bounds of “about” are not identified by the instant specification). The method minimizes the destruction of sulforaphane from the fermented broccoli powder and also kills the general bacteria (page 4, eighth full paragraph).
Kosi-Kupe teaches a method for producing sulforaphane that comprises combining a cruciferous vegetable such as broccoli with at least one strain of lactobacillus followed by fermentation which transforms a glucosinolate within the vegetable to from sulforaphane (e.g., an isothiocyanate; abstract). One such lactobacillus is lactobacillus lactis ([0017]).
Thus, from Kosi-Kupe (evidence document) the ordinary artisan would reasonably conclude that the anaerobic fermentation of the powdered broccoli in KR 876  would produce sulforaphane (claim 27) from a glucosinolate (claim 1).
Charmley (evidence document) teaches that maceration which is the crushing and laceration of a leaf surface increases the surface area for microbial attachment and release of soluble sugars that serve as a substrate for LAB (top of left column, page 111). Thus, the ordinary artisan would reasonably  conclude that a powder broccoli claim 1).
Comblatt teaches that the precursor of sulforaphane is glucoraphanin which is present in broccoli ([0007]); claim 25).
Chen teaches that  broccoli  is known as Brassica oleracea (page 125, first paragraph; claim 31).
KR ‘876 is silent regarding the characteristics of the pretreatment reducing ESP activity while maintaining endogenous myrosinase activity (claim 3) that the isothiocyanate-containing product of Chen contains at least about 10 time more isothiocyanate than macerated Brassicaceae materials or at least about two times the expected maximum yield of isothiocyanate based on the extractable  glucosinolate content (claims 9 i) and ii)) or  the isothiocyanate product has one or more of the features recited in claim 24, but meets the claimed limitations because KR ‘876  teaches the method steps as claimed which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed.  In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, 11, 12, 18, 24, 25, 27 and  31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 10-1164876; application number KR 2010-0021310) cited in the IDS filed 7/14/2020), as evidenced by Chen et al. (2013; IDS 7/14/2020; C8); Kosi-Kupe (US 20160279090; IDS 7/14/2020); Charmley et al. (Grass and Forage Sci. (1997) 52: 110-121) and Comblatt et al. (US 20160354448).
Regarding claim 12 where the LAB  was isolated from broccoli (elected specie), this is a product-by-process limitation. Thus, KR ‘876 anticipates claim 12 because the LAB bacteria is already present in the broccoli. The LAB in the broccoli is the same as 
However, if this disclosure is not anticipatory, the LAB bacteria in the broccoli of the method of KR ‘876 is obvious because it is a product-by-process limitation.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability   reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Claims 1, 3, 9, 11, 12, 18, 24, 25, 27, 31 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1164876; application number KR 2010-0021310 ) cited in the IDS filed 7/14/2020), as evidenced by Chen et al. (2013; IDS 7/14/2020; C8); Kosi-Kupe (US 20160279090; IDS 7/14/2020); Charmley et al. (Grass and Forage Sci. (1997) 52: 110-121) and Comblatt et al. (US 20160354448).
The disclosure by KR ‘876 is discussed supra where it is desired to maintain the LAB in the composition.
KR ‘876 does not teach that after fermentation the product is post-treated to inactivate microbes (claim 40). This limitation is interpreted to mean that some microbes are inactivated. 
KR ‘876 teaches a heat treatment step to inactivate microbes other than LAB (e.g., unwanted microbes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat treat the fermentation product of KR ‘876. The ordinary artisan would have been motivated to do so because the goal of KR ‘876 
It is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the steps since on their own they are not inventive since they merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849,1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
Claims 1-4, 9, 11, 12, 18, 24, 25, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1164876; application number KR 2010-0021310) cited in the IDS filed 7/14/2020), as evidenced by Chen et al. (2013; IDS 7/14/2020; C8); Kosi-Kupe (US 20160279090; IDS 7/14/2020); Charmley et al. (Grass and Forage Sci. (1997) 52: 110-121) and Comblatt et al. (US 20160354448), as applied to claims 1, 3, 9, 11, 12, 18, 24, 25, 27 and 31, in further view of Charmley et al. (Grass and Forage Sci. (1997) 52: 110-121) and Van Eylen et al. (IDS filed 7/14/2020; C28).
The disclosure by KR ‘876 is discussed supra. KR ‘876 teaches that the heating is preferably in a range from 75 to 85 degrees C in order to avoid inactivating the sulforaphane (page 3, fourth paragraph).
claims 2 and 4i).
Regarding maceration, Charmley teaches that maceration is an effective method to expose a biomass to LAB bacteria for fermentation supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to macerate the broccoli in the method of KR ‘876. The ordinary artisan would have been motivated to do so because maceration is a known alternative for allowing LAB bacteria access into a biomass to enable more efficient fermentation. Thus, this is a situation of “obvious to try” because there are a finite number of known predictable solutions that enable a biomass to be made into small parts in order to increase the surface area to LAB bacteria for more effective fermentation. The ordinary artisan would have had a reasonable expectation that one could employ maceration to broccoli for LAB fermentation because Charmley teaches that maceration is an effective method to expose biomass to LAB bacteria for fermentation. MPEP 2143 I E.
As noted supra, KR ‘876 that the heating is preferably in a range from 75 to 85 degrees C in order to avoid inactivating the sulforaphane (page 3, fourth paragraph). However, KR ‘876 does not specifically teach that the temperature of heating does not exceed 75 degrees C.
Van Eylen teaches that temperatures in excess of 75 degrees C inactivate sulforaphane. See Figure 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the preheating temperature in KR ‘876 to 75 . 
Claims 1-3, 9, 11, 12, 18, 24, 25, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1164876; application number KR 2010-0021310) cited in the IDS filed 7/14/2020), as evidenced by Chen et al. (2013; IDS 7/14/2020; C8); Kosi-Kupe (US 20160279090; IDS 7/14/2020); Charmley et al. (Grass and Forage Sci. (1997) 52: 110-121) and Comblatt et al. (US 20160354448), as applied to claims 1, 3, 9, 11, 12, 18, 24, 25, 27 and 31, in further view of Van Eylen et al. (IDS filed 7/14/2020; C28), as evidenced by Augustin et al. (US 20130230624).
The disclosure by KR ‘876 is discussed supra. KR ‘876 also teaches a method in the claims where broccoli is washed, ground and lyophilized followed by microwave (claim 2)  treatment as a pretreatment process to reduce general bacteria. After this pretreatment, the material is sterilized at 75 to 85 degrees C for 25 to 35 minutes, left for 2 to 3 hours and then sterilized gain in the same fashion. The sterilized material is then fermented with LAB bacteria for 24 hours. 
As noted supra, KR ‘876 that the heating is preferably in a range from 75 to 85 degrees C in order to avoid inactivating the sulforaphane (page 3, fourth paragraph). However, KR ‘876 does not specifically teach that the temperature of heating does not exceed 75 degrees C; claim 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to limit the preheating temperature in KR ‘876 to 75 degrees C. The ordinary artisan would have been motivated to  do so because temperatures in excess of 75 degrees C cause the inactivation of sulforaphane. The ordinary artisan would have had a reasonable expectation that one could heat the broccoli at 75 degrees C to inactivate unwanted microbes because KR’876 teaches that this lower end of the temperature range of 75 to 85 degrees C is effective for this purpose. 
The reference is silent regarding the characteristics that the microwave pretreatment improves the access of the myrosinase to a glucosinolate (claim 1) but meets the claimed limitations because KR ‘876  teaches this method steps as claimed which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed.  Further, Augustin teaches that microwaving of biomass enhances the digestibility of biomass ([0009]). In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1-3, 9, 12, 18, 24, 25, 27 and 31  are rejected under 35 U.S.C. 103 as being unpatentable over Kosi-Kupe (US 20160279090; IDS 7/14/2020) as evidenced by Comblatt et al. (US 20160354448) and Chen et al. (2013; IDS 7/14/2020; C8) in view of Augustin et al. (US 20130230624).
Kosi-Kupe teaches a method for producing sulforaphane that comprises combining a cruciferous vegetable such as broccoli with at least one strain of lactobacillus followed by fermentation which transforms a glucosinolate within the vegetable to from sulforaphane (e.g., an isothiocyanate; abstract). One such lactobacillus is lactobacillus lactis ([0017]; claim1, in part). The fermentation occurs at 20 degrees C (claim 8 of the publication, as in instant claim 18) where 20 degrees C is about 22 degrees C in the absence of a defintion by the specification as to the metes and bounds of “about.”
Comblatt teaches that the precursor of sulforaphane is glucoraphanin which is present in broccoli ([0007]); claim 25).
Chen teaches that broccoli is the specie Brassica oleracea supra (claim 31).
Kosi-Kupe does not teach a pretreatment step of exposure to microwaves, ultrasound or pulse electric field processing without heating the Broccoli in excess of 75 degrees C (claims 1 and 2).
Augustin summarizes various methods to process a biomass to enhance  the access of the biomass to enzymatic or microwave  processing. The methods include ultrasound, microwaves and electric-field pretreatment. Augustin does not teach that these methods further comprise heating  ([0009]). 

Regarding claim 12 where the LAB  was isolated from broccoli (elected specie), this is a product-by-process limitation. The  LAB bacteria in the broccoli of the method of Kosi-Kupe meets this limitation because the bacteria are the same whether without or out of the broccoli source.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. "[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter,the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
The reference is silent regarding the characteristics of the pretreatment reducing ESP activity while maintaining endogenous myrosinase activity (claim 3) that the isothiocyanate-containing product of Chen contains at least about 10 time more isothiocyanate than macerated Brassicaceae materials or at least about two times the expected maximum yield of isothiocyanate based on the extractable  glucosinolate content (claims 9 i) and ii)) or  the isothiocyanate product has one or more of the claim 24, but meets the claimed limitations because Chen teaches the method steps as claimed which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed.  In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN M HANLEY/           Primary Examiner, Art Unit 1653